SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras completes well in Franco area Rio de Janeiro, November 19 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces it has completed drilling one more well in Santos Basin pre-salt Franco area, one of the areas outlined in the Transfer of Rights Agreement. Referred to as 3-BRSA-1184-RJS (3-RJS-723), informally known as Franco Leste, the well is situated at a water depth of 2,011 meters, some 200 km off the city of Rio de Janeiro and 7.5 km southeast of discovery well 2-ANP-1-RJS (Franco). The well has confirmed the discovery of good quality oil (28º API) in excellent carbonate reservoirs located below the salt layer starting at a depth of 5,398 meters. The total depth of 5,900 meters was reached after a 396 meter column of oil was confirmed. Samples were collected in reservoirs of thickness similar to the discovery well, confirming the extension of these oil reservoirs for the eastern portion of Franco block. The drilling of this well is part of an additional program to Franco’s mandatory exploratory program which is designed to enhance the volume delimitation. Through the Transfer of Rights Agreement, Petrobras acquired the right to produce up to 3.058 billion barrels of oil equivalent in Franco. The exploratory phase is underway and is expected to be concluded by September 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 19, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
